Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 1 of 25




                                                          FILED




                                                       3:50 pm, 9/13/21

                                                    Margaret Botkins
                                                     Clerk of Court




                                               21-CV-00170-S
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 2 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 3 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 4 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 5 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 6 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 7 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 8 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 9 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 10 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 11 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 12 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 13 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 14 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 15 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 16 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 17 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 18 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 19 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 20 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 21 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 22 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 23 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 24 of 25
Case 0:21-cv-00170-SWS Document 1 Filed 09/13/21 Page 25 of 25
